DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 10-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the limitation of a light guide is structurally different than the original limitation of a light source.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarisch et al.
	There is disclosed in Jarisch a consumable recognition system for recognizing placement and/or type of a consumable containing a food substance for preparation of a beverage by use of a beverage dispenser, the consumable recognition system comprising: a consumable for use in the beverage dispenser for preparation of the beverage comprising a filter body (capsules) 69 defining a space containing the food substance from which the beverage is obtained, the consumable comprising a reflection element 20 for reflecting incident light in a predetermined way, wherein the .
Response to Arguments
Applicant's arguments filed 05 May 2021 have been fully considered but they are not persuasive. It should be noted that the orientation of the reflection element 20 is defined by sequences S1, S2, S3, S4 of symbols 24, each of the sequences being different and based upon the type of consumable (capsule).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761